Case: 14-41278      Document: 00513153409         Page: 1    Date Filed: 08/13/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-41278                         United States Court of Appeals
                                  Summary Calendar                                Fifth Circuit

                                                                                FILED
                                                                          August 13, 2015
RACHEL LEA GARCIA,                                                         Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff - Appellant
v.

CAROLYN W. COLVIN, ACTING COMMISSIONER OF SOCIAL
SECURITY,

                                                 Defendant - Appellee




                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 3:12-CV-340


Before HIGGINBOTHAM, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Rachel Lea Garcia, proceeding pro se, appeals the Social Security
Administration’s denial of her application for disability insurance benefits.
The district court denied her initial appeal. We AFFIRM.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-41278      Document: 00513153409        Page: 2    Date Filed: 08/13/2015



                                    No. 14-41278
                                                I.
      In May 2006, Garcia fell and injured her back while working in the
gardening department at Walmart. 1             She soon sought medical treatment,
reporting “sharp, shooting, and burning” back pain. 2              Her doctors noted
tenderness in her lumbar region, 3 and she was eventually diagnosed with
lumbar disc displacement. 4        Soon after her initial diagnosis, she started
physical therapy, which was not effective in remedying her lower back pain. 5
She continued treatment through 2006 and into 2007, however, and was given
two lumbar epidural steroid injections, which, along with several other
medications, were relatively effective in controlling her pain. 6 Garcia had
several follow-up visits throughout 2008, where her doctor noted that her pain
medications had “been able to control her pain fairly well,” and “allow[ed] her
to live a more functional lifestyle.” 7
      In January 2010, Garcia applied for disability insurance; shortly after,
she saw two doctors, and her records were reviewed by a third. 8 First, she saw
Dr. Oscar Oandasan about ten times between March 2010 and August 2011. 9
Dr. Oandasan wrote that Garcia reported that she had continued pain and
tenderness in her lower back, and that her MRI indicated that she had several
bulging discs in her lumbar region. 10 In March 2011, Dr. Oandasan filled out
a single-page physical capacity questionnaire, indicating that Garcia could



      1  See R. 64-65.
      2  Id. at 400.
       3 Id. at 560. Garcia’s doctor ordered an MRI, which showed evidence of spinal disk

protrusion. See id.
       4 Id. at 281.
       5 See id. at 400.
       6 See id. at 561.
       7 Id. at 418; see also id. at 563.
       8 Id. at 41.
       9 See id. at 500-02.
       10 Id. at 501-02.

                                           2
    Case: 14-41278      Document: 00513153409        Page: 3    Date Filed: 08/13/2015



                                    No. 14-41278
stand or walk “less than 2 [hours]” per day, could only occasionally lift ten
pounds, and could never lift twenty pounds or more. 11 Next, in April 2010,
Garcia was seen by Dr. William Culver for a comprehensive consultative
evaluation.     Dr. Culver reported that her “movements were decreased,
particularly to the lower back,” and she had some pain, but “could heel and toe
walk, and squat and rise without difficulty.” 12 He also opined that Garcia “can
perform the majority of her [activities of daily living], but will have difficulty
with heavy household chores.” 13 Finally, in May 2010, Garcia’s medical records
were reviewed by Dr. Andrea Fritz, who indicated that Garcia could stand up
to six hours per eight-hour work day, could occasionally lift 20 pounds, and
could frequently lift ten pounds. 14
      During this time, Garcia’s disability application continued. Her initial
claim was denied, and she requested a hearing before an administrative law
judge (ALJ). 15 After a hearing, where Garcia testified, the administrative law
judge again denied her claim. 16 He concluded that Garcia “has the residual
functional capacity to perform light work,” 17 and “[c]onsidering the claimant’s
age, education, work experience, and residual functional capacity, there are
jobs that exist in significant numbers in the national economy that the
claimant can perform.” 18 These included working as a call out operator, charge
account clerk, and systems monitor, all of which are sedentary unskilled jobs. 19




      11 Id. at 499. In March 2010, Dr. Oandasan filled out a lumbar spine questionnaire,
which noted similar limitations. See id. at 498.
      12 Id. at 484-85.
      13 Id. at 486.
      14 Id. at 490.
      15 See id. at 41.
      16 Id.
      17 Id. at 47
      18 Id.at 50.
      19 Id.at 51.

                                           3
     Case: 14-41278       Document: 00513153409         Page: 4     Date Filed: 08/13/2015



                                       No. 14-41278
Garcia applied to the agency’s Appeals Council, which concluded that there
was no basis for review. 20
       Garcia appealed to the district court, and the case was referred to
Magistrate Judge Stacy. In a comprehensive opinion, she recommended that
the district court affirm the agency’s decision. 21 The district court did so, and
adopted Judge Stacy’s recommendations in full. 22
       This timely appeal follows.
                                                  II.
                                                  A.
       “Our review of the Commissioner's decision is limited to two inquiries:
(1) whether the decision is supported by substantial evidence on the record as
a whole, and (2) whether the Commissioner applied the proper legal
standard.” 23 “Substantial evidence is ‘such relevant evidence as a reasonable
mind might accept as adequate to support a conclusion.’” 24 It is “more than a
mere scintilla and less than a preponderance.” 25 Our task as a reviewing court
is narrow: we must “scrutinize[] the record to determine whether such evidence
is present,” but do not reweigh the evidence, evaluate conflicts of evidence, or
substitute our judgment for that of the agency. 26 “If the Commissioner’s fact
findings are supported by substantial evidence, they are conclusive.” 27




       20  Id. at 555.
       21  See id. at 553-72.
        22 Id. at 580-81.
        23 Perez v. Barnhart, 415 F.3d 457, 461 (5th Cir. 2005).
        24 Will. v. Colvin, 575 F. App’x 350, 353-54 (5th Cir. 2014) (unpublished) (quoting

Richardson v. Perales, 402 U.S. 389, 401 (1971)).
        25 Perez, 415 F.3d at 461 (quoting Masterson v. Barnhart, 309 F.3d 267, 272 (5th Cir.

2002)).
        26 See id.
        27 Id.

                                              4
     Case: 14-41278       Document: 00513153409          Page: 5     Date Filed: 08/13/2015



                                       No. 14-41278
                                                  B.
       Garcia raises four objections. In light of the demanding standard of
review she must summit, none persuade.
       First, Garcia argues that the agency erred in relying on the April 2010
consultative report provided by Dr. Culver. She posits that this report was
flawed, because Dr. Culver did not have the raw radiology images of her back.
Dr. Culver, however, was provided and relied upon a radiological report on
Garcia’s spine. 28 Ultimately, Garcia’s argument comes down to the weight the
ALJ places on Dr. Culver’s report – and it is the ALJ’s task, not ours, to weigh
evidence. 29   Our circuit has not established a rule categorically excluding
medical reports if they use (or fail to use) certain methods; rather, we have
held the opposite: stating that the ALJ may place “less weight, little weight, or
even no weight” on a report if it includes “statements that are brief and
conclusory, not supported by medically acceptable clinical laboratory
diagnostic techniques, or otherwise unsupported by the evidence.” 30 While the
ALJ might have been within his rights to place less weight on a medical report
that was based in part on a radiological report, rather than raw images, we
cannot conclude that he erred by crediting Dr. Culver’s report as he did. Garcia
also argues that she had no opportunity to cross-examine Dr. Culver. However,
she had the right to subpoena him, but never exercised that right by requesting
his testimony before the hearing. 31 She cannot object now.
       Second, Garcia argues that the ALJ failed to consider her subjective
reports of chronic back, hip, and knee pain when evaluating whether she was



       28 Id. at 486, 488. The report stated, in full, that “[a]lignment of the lumbar spine is
satisfactory. There is mild spondylosis mainly consisting of small osteophytes.” Id. at 488.
       29 See, e.g., Nugent v. Astrue, 278 F. App’x 423, 425 (5th Cir. 2008) (unpublished).
       30 Greenspan v. Shalala, 38 F.3d 232, 237 (5th Cir. 1994).
       31 See 20 C.F.R. § 404.950(d)(2) (providing that parties may request that the ALJ issue

subpoenas to witnesses, if a request is filed at least 5 days before the hearing).
                                              5
     Case: 14-41278       Document: 00513153409         Page: 6     Date Filed: 08/13/2015



                                       No. 14-41278
disabled. “Since pain alone or in conjunction with other impairments can give
rise to a disability, the ALJ must consider subjective evidence of pain as
testified to by the claimant; failure to give consideration to the subjective
evidence of pain and disability as testified to by the plaintiff is reversible
error.” 32 In this case, however, the ALJ considered Garcia’s reports of pain,
but determined that “the claimant’s subjective complaints are inconsistent
with the objective medical evidence” and Garcia’s own assessment of her
reported daily activities. 33 Under our court’s precedent, so long as the ALJ
gave due consideration to Garcia’s report of her pain – and he did – his eventual
functional determination was not reversible error. 34
       Third, Garcia challenges the hypothetical question posed by the ALJ to
the vocational expert.         Because the hypothetical summarized the ALJ’s
assessment of Garcia’s functional capacity, we construe her argument as a
challenge to his finding of her physical capabilities. 35
       After reviewing Garcia’s medical record and examining her personally,
the ALJ posed the following hypothetical to the vocational expert:
       [W]e’ve got a younger individual. She’s got a limited education. I
       find she’s literate. Exertional ability to occasionally lift 20 pounds,
       10 pounds frequently.            Sitting ability six of eight.
       Walking/standing four of eight. Push, pull, and gross/fine is
       unlimited, except occasional pushing with the lower extremities
       bilaterally. Frequent use of the hands bilaterally. Occasional
       stairs, no ladders, ropes, scaffolds or running. Can occasionally

       32  Scharlow v. Schweiker, 655 F.2d 645, 648 (5th Cir. Unit A Sept. 1981) (internal
citation omitted).
        33 Rawle 48.
        34 See Adams v. Astrue, 340 F. App’x 219, 221 (5th Cir. 2009) (unpublished) (“Thus,

the ALJ clearly considered and accounted for Adams' statements about her pain, but did not
find the medical and other evidence to be consistent with her statements about the intensity,
duration and restrictive effect of the pain.”).
        35 See, e.g., Bordelon v. Astrue, 281 F. App’x 418, 423 (5th Cir. 2008) (unpublished)

(“[H]ypothetical question posed to the vocational expert by the ALJ must incorporate
reasonably all disabilities of the claimant recognized by the ALJ.”) (internal quotation marks
and bracket omitted) (quoting Bowling v. Shalala, 36 F.3d 431, 436 (5th Cir. 1994)).
                                              6
     Case: 14-41278      Document: 00513153409         Page: 7    Date Filed: 08/13/2015



                                      No. 14-41278
       bend, stoop, crouch, crawl, balance, and twist. No squatting given
       her left knee issue. Limited exposure to dust, fumes, gases, and
       chemicals, heights, dangerous machinery, uneven surfaces.
       There’s no mental impairment. Okay, based on those elements,
       what kind of work, if any, could be completed? 36
In essence, the ALJ adopted a functional assessment consistent of the report
of Dr. Culver, who performed a consultative evaluation, rather than the one-
page form provided Dr. Oandasan, Garcia’s treating physician. Garcia argues
this choice was reversible error. We cannot agree.
       “[T]he opinions, diagnoses, and medical evidence of a treating physician
who is familiar with the claimant's injuries, treatments, and responses should
be accorded considerable weight in determining disability.” 37 This is not an
ironclad rule, and such opinions can be disregarded if they are “brief and
conclusory, not supported by medically acceptable clinical laboratory
diagnostic techniques, or otherwise unsupported by the evidence.” 38
Ultimately, the ALJ retains the “sole responsibility for determining the
claimant’s disability status.” 39 Here, the ALJ determined that:
       Dr. Oandasan’s opinion [that Garcia can only lift 10 pounds and
       can sit for less than an hour] is given little weight because the
       medical records and Dr. Oandasan’s treatment notes do not
       support it. . . . [F]indings on examination did not appear to any
       significant degree. Records received from Dr. Oandasan showed
       that on examination, there was only localized tenderness’s in lower
       back and right hip. MRI of lumbar spine and right hip showed
       bulging, but no herniated, discs. In February 2011, the claimant
       had negative straight leg raising. 40




       36 Rawle 85.
       37  Perez v. Barnhart, 415 F.3d 457, 465-66 (5th Cir. 2005) (quoting Greenspan v.
Shalala, 38 F.3d 232, 237 (5th Cir. 1994)).
        38 Id. at 466 (quoting Greenspan, 38 F.3d at 237).
        39 Greenspan, 38 F.3d at 237 (quoting Moore v. Sullivan, 919 F.2d 901, 905 (5th Cir.

1990)).
        40 Rawle 49-50.

                                             7
    Case: 14-41278       Document: 00513153409         Page: 8     Date Filed: 08/13/2015



                                     No. 14-41278
We have reviewed this record evidence, 41 and agree with the district court’s
conclusion that “[b]ecause Dr. Oandasan’s treatment notes do not contain any
objective findings that would support his opinion as to Garcia’s functional
limitations – particularly no findings of muscle weakness or radiculopathy –
the ALJ did not err in discounting that opinion,” and adopting the opinions of
Drs. Culver and Fritz. 42 Indeed, as we have repeatedly held “[t]he Secretary,
not the courts, has the duty to weigh the evidence, resolve material conflicts in
the evidence, and decide the case.” 43 The ALJ properly did so here, and did not
err in crafting his functional assessment.
      Finally, Garcia posits ALJ erred in relying on the vocational expert. The
vocational expert, she argues, did not provide any specific definitions of the
qualifications for the jobs she discussed, nor did she offer a “description of the
job or the skills that were needed and did not have her reference book to find
and provide information crucial to [her] case.” 44 We disagree. “[A]n ALJ
utilizes vocational experts because of their knowledge of job requirements and
working conditions.” 45       So long as “[t]he ALJ correctly described [the
claimant’s] limitation to the vocational expert,” as he did here, “we should
accord weight to [the expert’s] testimony delineating jobs that met [the
claimant’s] exertional and other capabilities.” 46             We have reviewed the
vocational expert’s testimony. It is true that on one occasion she did not
provide a verbatim quotation of the formal definition of the requirements with
a job with a reasoning level of three. 47        She did paraphrase that definition,



      41 See id. at 500-02.
      42 Id. at 566-67.
      43 Chaparo v. Bowen, 815 F.2d 1008, 1011 (5th Cir. 1987).
      44 Appellant Br. at 6.
      45 Pineda v. Astrue, 289 F. App’x 710, 714 (5th Cir. 2008) (unpublished).
      46 Id.
      47 See R. 87.

                                            8
    Case: 14-41278             Document: 00513153409   Page: 9   Date Filed: 08/13/2015



                                        No. 14-41278
however, and read the ALJ a written description of the physical demands of
the jobs that she recommended. 48 Garcia does not argue that any of the
vocational expert’s statements were in error, and in light of the detail provided
by the expert, we cannot conclude that the ALJ reversibly erred when he relied
on the expert’s testimony.
                                             III.
      We AFFIRM the judgment of the district court.




      48   See id. at 90-91.
                                              9